Morrill, C. J.
Suit upon a note payable to B. Yansickle, or bearer, calling for a sulky worth seventy-five dollars, and forty dollars in cash.
The judge charged the jury, that it was incumbent on the plaintiff to prove that he paid a valuable consideration for the note, and that possession of the note by the plaintiff is not proof that he obtained it for a valuable consideration.
We believe the court erred in the charge. By the terms of the note any hearer of it could sue upon it, and it was no more *136necessary for McDonough, the bearer, to prove a consideration for its reception than the other named payee.
The maker of the note so worded it that it was assignable and transferable by delivery, and by its execution the maker acknowledged value received from whomsoever shoidd be the bearer.
The judgment is reversed, and such judgment here rendered as the District Court should have rendered, viz: a judgment for the amount of the note and interest.
Reversed and rendered.